Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: the terminal disclaimer filed 18 November 2020 obviates the double patenting rejection in the Office action dated 19 August 2020.  Further, the prior art fails to disclose or suggest, either alone or in combination, all the features of independent claims 1, 7, and 14, from which the remaining claims depend.  Specifically, the prior art fails to disclose or suggest 1) air is entrapped in the liquid mixture by repeatedly pumping a shot of the liquid mixture through a liquid pumping mechanism into a mixing chamber followed by pumping two or more shots of ambient air through two or more air pumping mechanisms into the mixing chamber to mix with the liquid mixture to form the foam product that is comprised of a plurality of foam bubbles wherein at the time they are dispensed from a dispenser, more than about 50 percent of the foam bubbles have a diameter of between about 50 pm and about 250 pm, as recited in claim 1, 2) the plurality of foam bubbles are formed by pumping the at least about 40% of a C1-C8 alcohol, water and surfactant from a first pump chamber into a mixing chamber; and wherein air is pumped from a second pump chamber into the mixing chamber to mix with the at least about 40% of a C1-C8 alcohol, water and surfactant, and air is pumped from a third pump chamber into the mixing chamber to mix with the at least about 40% of a C1-C8 alcohol, water, surfactant and air in the mixing chamber; and wherein when the non-aerosol foam sanitizer product is dispensed from a dispenser, as recited by claim 7, or 3) air is entrapped in the liquid mixture by repeatedly pumping a shot of the liquid mixture through a non-piston liquid pumping mechanism into a mixing chamber followed by pumping two or more shots of ambient air through one or more non-piston pumping mechanisms into the mixing chamber to mix with the liquid mixture to form the foam product that is comprised of a plurality of foam bubbles wherein more than about 50 percent of the foam bubbles have a diameter of between about 50 pm and about 250 pm at the time the non-aerosol foam sanitizer product is dispensed from a dispenser, as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3754